DETAILED ACTION
This action is in response to the claims filed 07/01/2022. Claims 1, 3-16 and 18 are
pending and have been examined. Claims 2 and 17 are canceled. Claims 1, 3, 4, 6, 7, 9, 10, 15, 16 are amended. Claim 18 is new.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/01/2022 have been fully considered but they are not persuasive.
	Applicant argues that Elmegreen is silent about the following “executing, in a backward-propagation, a forward process and a backward process on the same interlayer by using a matrix computation circuit for which a common coefficient matrix is set. This means that Elmegreen fails to disclose calculating a signal value and an error value by switching between the forward process and the backward process by using a matrix computation circuit for which a single coefficient matrix is set for the first interlayer”, Examiner disagrees. 	Firstly, the claims do not require a “common coefficient matrix”. Furthermore, Elmegreen describes a 3 layer system with 2 interlayers. A forward process is executed on the input interlayer to calculate signal values. During  backward propagation error values are computed (δj in the art), this error value is computed using a common coefficient matrix (i.e the input interlayer). 
	
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2022 has been entered.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-13, 15 and 18  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Document ID US 20110119215 A1 hereinafter Elmegreen.

Regarding claim 1
Elmegreen teaches, A neural network device comprising: a hardware processor to cause a neural network including a plurality of layers, each of which executes a process, (abstract “a column controller associated with each column of the plurality of columns, wherein each column controller is disposed to enable a weight change at a synaptic node in communication with said column controller, and a row controller associated with each row of the plurality of rows, wherein each row controller is disposed to control a weight change at a synaptic node in communication with said row controller.” The column and row controllers correspond to the hardware processor, and executes the process of at least weight change.)  to execute a forward process of propagating a plurality of signal values in a forward direction, (¶0051 “The input may be analog or digital. If the input is digital, then it has to be converted to analog before output on line(s) Aj The inputs for a particular image are connected to the row lines Ai. A column j is selected via the column enable line Bj. The current flowing from column j is Oj given by Equation 2 below: 
    PNG
    media_image1.png
    67
    162
    media_image1.png
    Greyscale
” The equation cited is equivalent to performing a forward propagation between a weight matrix w and an Input vector I. This is also executed in part by the controllers because the lines are the input and output buses of the controllers) and a backward process of propagating a plurality of error values in a backward direction; (¶0071 “Thus, the error factor is derived from propagating the output error back through the array of upper-stage weights” backward propagation can be performed by propagating error values “back through the array” or in a backward direction.) and a matrix computation circuit for which a coefficient matrix is set for each interlayer of a plurality of interlayers in the neural network, (Figure 2. The matrix computation circuit is the array of synaptic elements (203) which perform the weighted summation described in equation 2. Similarly Fig. 6 is a 3 layer neural network with a plurality of interlayers ( in this case two), the interlayer is the synapse arrays between the layers ¶0022 “FIG. 6 is a diagram of a three-layer neural network, according to an example embodiment” ¶0044 “The conductance connecting lines Ai and Aj is the weight wji of the synapse at that intersection” the weight is set by loading or programming the specified conductance into the array. ¶0086 “The method 800 further includes reprogramming the weights in column j at block 803. This step comprises determining the new desired weights of synaptic nodes”) the coefficient matrix for a first interlayer of the plurality of interlayers is m rows and n columns (m and n are integers greater than or equal to one and, in a case where one of m and n is one, the other is greater than or equal to two), for the first interlayer, (¶0067 “For the purpose of simplicity and ease of understanding the figures, a more symbolic notation is utilized in FIG. 6 describing a three-layer perceptron. According to FIG. 6, there are two arrays of synapses. The first array, comprising input synapses, includes x-lines i and y-lines j. The second array, comprising output synapses, includes x-lines n and shares the same y-lines j as the input array.” As shown in the rotated figure 6 below, the interlayers are the synapse arrays between the layers of the neural network, the number of rows and columns are integers and equal

    PNG
    media_image2.png
    490
    605
    media_image2.png
    Greyscale

Figure 6: annotated and rotated 
Figure 6 rotated ¶0067 “The synaptic weights in the output array are denoted by Wnj.” ¶0044 “FIG. 2 illustrates a schematic of a circuit diagram for a two-layer ADFFNN using two-terminal synapses…The lines Ai and Aj connect through the synapse FET 202 and the multilevel resistance element 203” the matrix computation unit seen in figure 6 contains two sets of multipliers, the second set which will be referred to hereinafter connects the “first layer” and “second layer”. The Output array corresponds to the computation unit where each synapse contains are corresponding weight coefficient, according to a coefficient matrix. When rotated the exemplary embodiment depicts 2 rows and 2 columns, so that j is equal to 2 and n is equal to 2. Each boxed weight node corresponds to a weight multiplier, where each multiplier has a corresponding synaptic coefficient. The mxn and coefficients and multipliers correspond to the jxn weight nodes, where a rotated weight matrix Wnj has rows j and columns n. Furthermore, the FET synapses described by figure two is one embodiment of a synapse that is implemented in the weight node depicted in figure 6.) (m x n) switches provided in one-to-one correspondence with the (m x n) multipliers; a decoder to switch each of the (m x n) switches to be in an on state or an off state; (¶0046 “FIG. 4 is similar to FIG. 3, except that each programmable element… and the variable conductance elements can be set either to (effectively) zero conductance or to a maximum conductance… The advantage is that the PCM's need only to be ON or OFF in order to implement the multi-valued three (or more) bit synaptic weigh” examiner notes that an embodiment expressed in Figure 4 of the synaptic m x n elements is that the conductance elements can be switched on or off. Figure. 4 ¶0046 “According to the layout of FIG. 4, the programming of each PCM may be performed using a SET/RESET signal” as shown in the figure, the processor Dj, corresponding to decoder, sends programming pulses to the synaptic switches to turn them on or off) and an addition circuit to collectively add multiplication values output from partial multipliers of the (m x n) multipliers, the partial multipliers corresponding to switches in the on state among the (m x n) switches (¶0042 “FIG. 1E depicts an output compact controller logic unit 105, which may be attached to a y-line at the edge of the array of synaptic nodes (line 112)” ¶0052 “In Equation 2, the sum is implemented by conservation of currents. The current Oj is detected by the sigmoid-output amplifier of controller 204” conductive elements that are switched off have no conductance, thus the currents summed are only those that are switched on, corresponding to partial multipliers. ¶0071 “The hardware implementation of the BPA can be described in three phases….Next, each column j is selected in turn. For each j, the controllers En are configured as nonlinear amplifiers with the summed current…
    PNG
    media_image3.png
    85
    191
    media_image3.png
    Greyscale
…In a second backward-propagation phase, the input array weights wnj are updated. Each column j is selected in turn. For each j, all controllers En produce outputs δn, giving summed inputs…
    PNG
    media_image4.png
    73
    197
    media_image4.png
    Greyscale
” the output controller is connected to the output of the synaptic array. It performs an addition operation according to conservation of currents. The addition circuit corresponds to the controllers at each layer including Ci, Dj, and En. The addition is performed in either of two phases, in a backward propagation or forward propagation phase. The column j refers to the rows of the rotated circuit in Figure 6) wherein in a learning process of the neural network, the hardware processor designates each interlayer of the plurality of interlayers one by one from a top layer to a last interlayer in the forward direction and executes the forward process with a previous laver of a designated interlayer as a first laver and a subsequent layer of the designated interlayer as a second layer; (¶0067 “According to FIG. 6, there are two arrays of synapses. The first array, comprising input synapses, includes x-lines i and y-lines j. The second array, comprising output synapses, includes x-lines n and shares the same y-lines j as the input array. The synaptic weights in the input array are denoted by wji. The synaptic weights in the output array are denoted by Wnj” ¶0069 “The basic equations of the backpropagation algorithm (BPA) in a multilayer case may be obtained by extension of the arguments given above for supervised learning in the two-layer perceptron case and are provided below” 
    PNG
    media_image5.png
    301
    580
    media_image5.png
    Greyscale
 by either updating or initializing the weights of the first and second array are designated for computation in the forward direction. As evident in Figure 6 and the above equations the output of the first array hj is used to execute the forward process of the second layer ( i.e. executes the forward process with a previous layer of a designated interlayer). The computation of the second layer results in the output hn.) in the forward process for the first interlayer, …by turning on the (m x n) switches for each column, the decoder causes the addition circuit to calculate n forward multiplication-accumulation values for the each column, …the decoder causes the addition circuit to calculate … multiplication-accumulation values for the each row, ( Figure. 4 ¶0046 “According to the layout of FIG. 4, the programming of each PCM may be performed using a SET/RESET signal” as shown in the figure, the processor Dj sends programming pulses to the synaptic switches to turn them on or off. As stated previously, based on the whether the PCM is set to on or off ( zero or maximum conductance) current will flow through the element to be summed by the addition circuit. ¶0051 “Aj The inputs for a particular image are connected to the row lines Ai. A column j is selected via the column enable line Bj. The current flowing from column j is Oj given by Equation 2 below: 
    PNG
    media_image1.png
    67
    162
    media_image1.png
    Greyscale
”) and the hardware processor performs computation of an activation function for each of the n forward multiplication-accumulation values in the forward process, in the second layer; (¶0052 “the sum is implemented by conservation of currents. The current Oj is detected by the sigmoid-output amplifier of controller 204, thereafter presenting as output the column output Xj given by Equation 3 below:” As previously stated, the same cited process is implemented in the three layer version. The controllers which receive output from the synaptic array detect this current with a sigmoid which is a type of activation function. As shown in equation 9 each n forward multiplication value is passed to an activation function which produces n second signal values which are utilized in the error calculation equation. 
    PNG
    media_image6.png
    53
    237
    media_image6.png
    Greyscale
. These values are calculated by the second layer as the hn values, or n forward multiplication accumulation values are the result of summing the currents received at the second layer.)following the forward process for the first interlayer; and after completion of the forward process for each interlayer of the plurality of interlayers, the hardware processor designates each interlayer of the plurality of interlayers one by one from the top layer to the last interlayer in the backward direction and executes the backward process with a previous layer of the designated interlayer as the first layer and a subsequent laver of the designated interlayer as the second laver; (¶0067 “According to FIG. 6, there are two arrays of synapses. The first array, comprising input synapses, includes x-lines i and y-lines j. The second array, comprising output synapses, includes x-lines n and shares the same y-lines j as the input array. The synaptic weights in the input array are denoted by wji. The synaptic weights in the output array are denoted by Wnj” ¶0069 “The basic equations of the backpropagation algorithm (BPA) in a multilayer case may be obtained by extension of the arguments given above for supervised learning in the two-layer perceptron case and are provided below” 
    PNG
    media_image5.png
    301
    580
    media_image5.png
    Greyscale
 by either updating or initializing the weights of the first and second array are designated for computation in the backward direction. As shown in the equation the backward process for the first set of weight wji is based on the execution using a previous set of weight Wnj. The operation, 
    PNG
    media_image7.png
    35
    130
    media_image7.png
    Greyscale
, is not merely performed digitally but by passing the δn back through the interlayer.) by turning on the (m x n) switches for each row, the decoder causes the addition circuit to calculate m backward multiplication-accumulation values for the each row, and the hardware processor performs computation of an error function for each of the m backward multiplication-accumulation values in the backward process[[,]] in the first layer following the backward process for the first interlayer ( Figure. 4 ¶0046 “According to the layout of FIG. 4, the programming of each PCM may be performed using a SET/RESET signal” as shown in the figure, the processor Dj sends programming pulses to the synaptic switches to turn them on or off. As stated previously, based on the whether the PCM is set to on or off ( zero or maximum conductance) current will flow through the element to be summed by the addition circuit. ) and in the backward process for the first interlayer, to calculate m backward multiplication-accumulation values (¶0074 “Further, En is configured as a voltage source with signals proportional to Wnj thus being received in Dj” Dj receives signals proportional to Wnj, this is clearly because the voltage signal has passed through the array of Wnj values. So that Dj may receive the “summed inputs at Dj” ¶0076 “For each j, all controllers En produces outputs δn giving summed inputs 
    PNG
    media_image8.png
    42
    115
    media_image8.png
    Greyscale
” ¶0071 “Thus, the error factor is derived from propagating the output error back through the array of upper-stage weights” this clearly suggests that output error is propagated back through the weights in the array, not merely calculated in the processor digitally.) and the hardware processor performs computation of an error function for each of the m backward multiplication-accumulation values in the backward process, in the first layer. Following the backward process for the first interlayer (¶0069 “The basic equations of the backpropagation algorithm (BPA) in a multilayer case may be obtained by extension of the arguments given above for supervised learning in the two-layer perceptron case,… 
    PNG
    media_image9.png
    35
    184
    media_image9.png
    Greyscale
” ¶0075 “Using locally available values of Wnj, Vt, δj, ΔWnj…  is computed in Dj.. The synaptic weights in row n are updated by D.sub.j sending reprogramming pulses along column j.” similar to forward propagation Dj computes the error values, δj, using the error function according to the accumulation values, Hj) 


Regarding claim 3
Elmegreen teaches claim 1
Elmegreen further teaches, wherein each of the (j×n) multipliers is implemented by hardware. (¶034 “consist of a set of regularly-spaced "x" and "y" lines intersecting at synaptic nodes. A synaptic node may consist of a programmable analog or multilevel resistor, which may preferably be non-volatile” the each node is implemented in resistor or hardware.)

Regarding claim 4
Elmegreen teaches claim 1
Elmegreen further teaches, wherein a multiplier associated with a coefficient of an j-th row (j-th is an arbitrary integer greater than or equal to one and less than or equal to j) and a n-th column (in the context Elmegreen j and n are indexes referring to rows and columns respectively, thus must be positive integers.) in the forward process, multiplies a first signal value associated with the j-th row of the coefficient matrix and a coefficient of the j-th row and the n-th column included in the coefficient matrix; (¶0051 “The inputs for a particular image are connected to the row lines Ai. A column j is selected via the column enable line Bj. The current flowing from column j is Oj given by Equation 2 below: 
    PNG
    media_image1.png
    67
    162
    media_image1.png
    Greyscale
” in order to calculate the sum of current at Oj signal Ii is multiplied with a corresponding w coefficient. Again as shown in the embodiment depicted in rotated figure 6 and equation 9, this operation is also performed using the first signal value from the vector V and a corresponding coefficient from the Wnj matrix. j and n are indexes denoted a row and column just as i and j are indexes indicated a row and column as claimed. ) and in the backward process, multiplies a coefficient of the j-th row and the n-th column included in the coefficient matrix and a first error value associated with the n-th column of the coefficient matrix. (¶0073 In En the available desired outputs are combined with the actual outputs to give the quantities δn …which are stored in En…. Each column [row] j is selected in turn. For each j, all controllers En produce outputs δn, giving summed inputs… 
    PNG
    media_image10.png
    52
    148
    media_image10.png
    Greyscale
” in order to calculate the sum of currents in the back propagation phase each error value associated with n-th column is multiplied with a corresponding weight, as shown in the operand of the summation in the equation for Hj.) 

Regarding claim 5
Elmegreen teaches claim 4
Elmegreen further teaches, wherein the addition circuit: in the forward process, adds j multiplication values output from j multipliers associated with the n-th column of the coefficient matrix to calculate a forward multiplication-accumulation value of the n-th column; (¶0051 “The inputs for a particular image are connected to the row lines Ai. A column j is selected via the column enable line Bj. The current flowing from column j is Oj given by Equation 2 below: 
    PNG
    media_image1.png
    67
    162
    media_image1.png
    Greyscale
” in order to calculate the sum of current at Oj signal Ii is multiplied with a corresponding w coefficient. Again as shown in the embodiment depicted in rotated figure 6 and equation 9, this operation is also performed using a first signal value, Vj,  from the vector V and a corresponding coefficient from the W matrix with index nj. Finally, each product is summed for each column to get hn for each n-th column, see equation 9(
    PNG
    media_image11.png
    66
    148
    media_image11.png
    Greyscale
) .) and in the backward process, adds n multiplication values output from n multipliers associated with the j-th row of the coefficient matrix to calculate a backward multiplication-accumulation value of the j-th row. (¶0073 In En the available desired outputs are combined with the actual outputs to give the quantities δn …which are stored in En…. Each column j is selected in turn. For each j, all controllers En produce outputs δn, giving summed inputs… 
    PNG
    media_image10.png
    52
    148
    media_image10.png
    Greyscale
” . Again as shown in the embodiment depicted in rotated figure 6, the columns correspond to rows, and rows correspond to columns. Hj is calculated for each j row, using n multiplication values as shown in the summation equation.)

Regarding claim 6
Elmegreen teaches claim 1
Elmegreen further teaches, wherein, in the forward process, the second layer supplies each of the n forward multiplication-accumulation values calculated by the matrix computation circuit to an activation function to calculate n second signal values. (¶0052 “the sum is implemented by conservation of currents. The current Oj is detected by the sigmoid-output amplifier of controller 204, thereafter presenting as output the column output Xj given by Equation 3 below:” As previously stated, the same cited process is implemented in the three layer version. The controllers which receive output from the synaptic array detect this current with a sigmoid which is a type of activation function. As shown in equation 9 each n forward multiplication value is passed to an activation function which produces n second signal values which are utilized in the error calculation equation. 
    PNG
    media_image6.png
    53
    237
    media_image6.png
    Greyscale
. These values are calculated by the second layer as the hn values, or n forward multiplication accumulation values are the result of summing the currents received at the second layer.)

Regarding claim 7
Elmegreen teaches claim 1
Elmegreen further teaches, wherein the first layer supplies each of j previous multiplication-accumulation values to the error function to calculate j inverse transform values associated one-to-one with j rows of the coefficient matrix, (See figure 6 rotated and equations 9 
    PNG
    media_image12.png
    43
    144
    media_image12.png
    Greyscale
the first layer controllers Dj receive hj for each j rows. Hj is supplied to σ’() which is the inverse transform function used in the calculation of the error values δj.) in the backward process, the first layer multiplies the j backward multiplication-accumulation values and the j inverse transform values for each row to calculate j second error values, (See figure 6 rotated and equations 9 
    PNG
    media_image12.png
    43
    144
    media_image12.png
    Greyscale
the claim corresponds to the equation, Hj are the j backward multiplication-accumulation values, and δj are the j second error values.) and the j previous multiplication-accumulation values are in values supplied to the activation function by the first layer to calculate the j first signal values in the forward process.(See figure 6 rotated and equations 8 
    PNG
    media_image13.png
    60
    260
    media_image13.png
    Greyscale
as shown in the figure the first layer controllers Dj receive j previous multiplication accumulation values, hj. These are supplied to an activation function σ() to produce the j first signal values Vj in the vector V.)

Regarding claim 8
Elmegreen teaches claim 7
Elmegreen further teaches, wherein an error function for calculating an inverse transform value associated with an j-th row is a derivative of an activation function for calculating a first signal value associated with the j-th row. ( See equation 8 
    PNG
    media_image13.png
    60
    260
    media_image13.png
    Greyscale
 the first signal is Vj is calculated via the activation function. ¶0064 “In Equation 7 σ' represents the derivative of σ” σ is the activation function that is used to calculate the activation of values output by a given layer. This same activation function is used in the calculating of the inverse transform associated with a j-th row cited in claim 7.)

Regarding claim 9
Elmegreen teaches claim 1
Elmegreen further teaches, further comprising a coefficient storage circuit to store the (j×n) coefficients included in the coefficient matrix. ( ¶0005 “A key component of a NN is the `synapse,` at which weight information is stored, typically as a continuous-valued variable” ¶0044 “The conductance connecting lines Ai and Aj is the weight wji of the synapse at that intersection” the conductance represents the weight stored in the synapse.)

Regarding claim 10
Elmegreen teaches claim 1
Elmegreen further teaches, wherein each multiplier of the (j×n) multipliers includes a resistance change memory set to a conductance according to a coefficient with which the multiplier is associated. (¶0044 “FIG. 2 illustrates a schematic of a circuit diagram for a two-layer ADFFNN using two-terminal synapses… the lines Ai and Aj connect through the synapse FET 202 and the multilevel resistance element 203. The conductance connecting lines Ai and Aj is the weight wji of the synapse at that intersection” the conductance between the input side Ai and the output Aj is representative of the weight value according to a coefficient) And the hardware processor changes, for each multiplier of the (m x n) multipliers, a conductance of the resistance change memory according to a coefficient with which a multiplier included in a changed coefficient matrix is associated.  ( ¶0034 “A synaptic node may consist of a programmable analog or multilevel resistor” ¶0035 “Example embodiments provide the capability to reliably implement weight changes during learning, using multilevel programming of each synaptic resistance unit,” weight changes are performed on the synapses of multiplies via programming a multilevel resistor. Because resistance is simply the inverse of the conductance changing the resistance amounts to changing the conductance.)

Regarding claim 11
Elmegreen teaches claim 10
Elmegreen further teaches, wherein in the forward process, in each multiplier of the (j×n) multipliers, a voltage according to a first signal value corresponding to a row with which the multiplier is associated is applied to the resistance change memory included in the multiplier, and the addition circuit adds currents flowing through (j×n) resistance change memories included in the (j×n) multipliers for each column to calculate the n forward multiplication-accumulation values, (¶0051 “The inputs for a particular image are connected to the row lines Ai. A column j is selected via the column enable line Bj. The current flowing from column j is Oj given by Equation 2 below: 
    PNG
    media_image1.png
    67
    162
    media_image1.png
    Greyscale
” in order to calculate the sum of current at Oj signal Ij is multiplied with a corresponding w coefficient. Again as shown in the embodiment depicted in rotated figure 6 and equation 9, 
    PNG
    media_image11.png
    66
    148
    media_image11.png
    Greyscale
, this operation is also performed using a first signal value from the vector V and a corresponding coefficient from the Wnj matrix. This is calculation is performed for each n column as shown in the rotated figure 6 )  and in the backward process, in each multiplier of the (j×n) multipliers, a voltage according to a first error value corresponding to a column with which the multiplier is associated is applied to the resistance change memory included in the multiplier, and the addition circuit adds currents flowing through the (j×n) resistance change memories included in the (j×n) multipliers for each row to calculate the j backward multiplication-accumulation values. .( ¶0073 “In En the available desired outputs are combined with the actual outputs to give the quantities δn …which are stored in En…. Each column [row] j is selected in turn. For each j, all controllers En produce outputs δn, giving summed inputs… 
    PNG
    media_image10.png
    52
    148
    media_image10.png
    Greyscale
” ¶0079 each output controller En of n first error values output a first δn, and multiplies the error value with a corresponding weight where the addition circuit adds these values to produce a backward multiplication accumulation value, Hj, for each j rows in the rotated figure 6.)

Regarding claim 12
Elmegreen teaches claim 11
Elmegreen further teaches, wherein in each of the (j×n) resistance change memories included in the (j×n) multipliers, a voltage according to a first signal value or a first error value is applied to a first end and a second end is connected to a predetermined potential via a common signal line, and the addition circuit outputs a value of a current flowing through the common signal line.
( ¶0051 “The inputs for a particular image are connected to the row lines Ai. A column j is selected via the column enable line Bj. The current flowing from column j is Oj given by Equation 2 below: 
    PNG
    media_image1.png
    67
    162
    media_image1.png
    Greyscale
” ¶0052 “the sum is implemented by conservation of currents” ¶0068 “The inputs are voltages Ii, there are intermediate outputs Vj,”  the processes described for the two layer case above is also performed in the three layer case in the equation previously cited, equation 9 
    PNG
    media_image11.png
    66
    148
    media_image11.png
    Greyscale
 . The inputs to the synaptic array are intermediate voltages Vj, applied to the multipliers corresponding to the coefficients of the weight matrix. The current through the common line is given by the output of this summation. One of ordinary skill in the arts would recognize the application of Ohms law, for such a circuit the output current is equal to the following equation:
    PNG
    media_image14.png
    42
    213
    media_image14.png
    Greyscale
 the voltage potential across a conducting element is the difference of the voltages on either side. In order for V – Vref = V, Vref must be zero. Therefore according to Ohms law, the second end is connected to a predetermined potential of zero.)

Regarding claim 13
Elmegreen teaches claim 12
Elmegreen further teaches, further comprising a decoder to accept designation of the forward process or the backward process, and designation as to which of the n forward multiplication-accumulation values is to be output or which of the j backward multiplication-accumulation values is to be output, (¶0042 “FIG. 1E depicts an output compact controller logic unit 105, which may be attached to a y-line at the edge of the array of synaptic nodes (line 112)…Line 122 is a column select.” ¶0051 “The inputs for a particular image are connected to the row lines Ai A column j is selected via the column enable line Bj.” ¶0076 “In a second backward-propagation phase,  Each column j is selected in turn. For each j, all controllers En produce outputs, δn giving summed inputs” The column selector described performs the function of the decoder, it determines which values to accumulate. In a forward propagation in selects the n forward multiplication values. Further in a backward propagation columns, are selected to accumulate j backward multiplication values. The column/row selection of the controllers performs the function of determining whether to accumulate forward values of backward values) wherein the decoder: when outputting a forward multiplication-accumulation value of a n-th column in the forward process, (¶0051 “The inputs for a particular image are connected to the row lines Ai. A column j is selected via the column enable line Bj. The current flowing from column j is Oj given by Equation 2 below:” the selection of a particular column in order to calculate Oj for a n-th column is the action performed by the decoder.)  applies a voltage according to a first signal value to j resistance change memories included in j multipliers associated with the n-th column to cause a current to flow through the j resistance change memories and cause currents flowing through a plurality of resistance change memories included in a plurality of multipliers associated with columns other than the n-th column, to be zero; ( ¶0051 “The inputs for a particular image are connected to the row lines Ai. A column j is selected via the column enable line Bj. The current flowing from column j is Oj given by Equation 2 below: 
    PNG
    media_image1.png
    67
    162
    media_image1.png
    Greyscale
” ¶0052 “the sum is implemented by conservation of currents” ¶0068 “The inputs are voltages Ii, there are intermediate outputs Vj,”  the processes described for the two layer case above is also performed in the three layer case in the equation previously cited, equation 9 
    PNG
    media_image11.png
    66
    148
    media_image11.png
    Greyscale
 . The calculation of hn corresponds to reading the current on the n-th column due to the current flowing through j resistance change memories. The circuit described selects particular columns with the enable line, otherwise the current flowing through the n-th column would not be equal to the above equation. This is because the equation above for current conservation is only valid when the conductances are in a parallel configuration, if other columns are enabled the equivalent circuit would not simply by a sum of currents across parallel conductances in a column.) and when outputting a backward multiplication-accumulation value of an j-th row in the backward process, applies a voltage according to a first error value to n resistance change memories included in n multipliers associated with the j-th row.( ¶0073 “In En the available desired outputs are combined with the actual outputs to give the quantities δn …which are stored in En…. Each column[row] j is selected in turn. For each j, all controllers En produce outputs δn, giving summed inputs… 
    PNG
    media_image10.png
    52
    148
    media_image10.png
    Greyscale
” ¶0079 each output controller En of n first error values output a first error given by the equation, and multiplies the error value with a corresponding weight where the addition circuit adds these values to produce a backward multiplication accumulation value for each column) to cause a current to flow through the n resistance change memories and cause currents flowing through a plurality of resistance change memories included in a plurality of multipliers corresponding to rows other than the j-th row, to be zero. The calculation of hj corresponds to reading the current on the j-th row due to the current flowing through j resistance change memories. The circuit described selects particular row with the enable line, otherwise the current flowing through the j-th row would not be equal to the above equation.)
Regarding claim 15
Elmegreen teaches claim 2
Elmegreen further teaches wherein each of the (j×n) multipliers includes L (L is an integer greater than or equal to two) resistance change memories to which different loads are individually allocated, (¶0045 FIG. 3 illustrates a schematic of a circuit diagram for a two-layer ADFFNN, in which each synapse consists of a circuit of several programmable elements (301, 302, 303 in parallel (it is noted that the CCS described above is not depicted in FIG. 3, although still implemented). Each programmable element (301, 302, 303) in FIG. 3, for example a PCM, is set either to an effectively zero conductance or a maximum conductance that scales as a power of 2. By turning each programmable element on or off, one can realize any of a set of linearly-spaced values.” As shown in the figure each synapse which is the potential across intersecting lines, for example Ai and Aj, has 3 parallel resistance change memories each with different scaling factors with powers of two) in the forward process, in each multiplier of the (j×n) multipliers, a voltage according to a first signal value corresponding to a row with which the multiplier is associated is applied to each of the L resistance change memories, and the addition circuit adds sums of values obtained by multiplying currents flowing through respective L resistance change memories and the allocated loads for each column of the coefficient matrix to calculate the n forward multiplication-accumulation values, ¶0051 “The inputs for a particular image are connected to the row lines Ai. A column j is selected via the column enable line Bj. The current flowing from column j is Oj given by Equation 2 below: 
    PNG
    media_image1.png
    67
    162
    media_image1.png
    Greyscale
” ¶0052 “the sum is implemented by conservation of currents” ¶0068 “The inputs are voltages Ii, there are intermediate outputs Vj,”  the processes described for the two layer case above is also performed in the three layer case in the equation previously cited, equation 9 
    PNG
    media_image11.png
    66
    148
    media_image11.png
    Greyscale
 . The calculation of hn corresponds to reading the current on the n-th column due to the current flowing through j resistance change memories. The circuit described selects particular columns with the enable line, otherwise the current flowing through the j-th row would not be equal to the above equation. The examiner notes that the equations specifying the current flowing through a resistance element are not limited to the case with 1 resistance change memories, as previously noted in reference to figure 3, a resistance elements can by composed of parallel resistors with scalar load factors.) and in the backward process, in each multiplier of the (j×n) multipliers, a voltage according to a first error value corresponding to a column with which the multiplier is associated is applied to each of the L resistance change memories, and the addition circuit adds sums of values obtained by multiplying currents flowing through respective L resistance change memories and the allocated loads for each row of the coefficient matrix to calculate the j backward multiplication-accumulation values. .( ¶0073 “In En the available desired outputs are combined with the actual outputs to give the quantities δn …which are stored in En…. Each column j is selected in turn. For each j, all controllers En produce outputs δn, giving summed inputs… 
    PNG
    media_image10.png
    52
    148
    media_image10.png
    Greyscale
” ¶0079 each output controller En of n first error values output a first error given by the equation, and multiplies the error value with a corresponding weight where the addition circuit adds these values to produce a backward multiplication accumulation value for each column. The examiner notes that the equations specifying the current flowing through a resistance element are not limited to the case with 1 resistance change memories, as previously noted in reference to figure 3, a resistance elements can by composed of parallel resistors with scalar load factors.)and the hardware processor changes, for each multiplier of the (m x n) multipliers, a conductance of each of the L resistance change memories such that a sum of values obtained by multiplying the allocated loads and conductances equals to a coefficient associated with the multiplier included in a changed coefficient matrix.  (As discussed above and depicted in Figure 3,  the effective conductance across the synapse is the product of each conductance and its corresponding scaling factor in a summation. This is equivalent to the coefficient. One of ordinary skill in the art would recognize that the equivalent conductance corresponding to the synaptic weight is 4*G + 2*G + G, according to Ohm’s Law and Kirchhoff’s Circuit Laws. The integers 4, 2, and 1 are exemplary scale factors corresponding to the allocated loads)

Regarding claim 18
Elmegreen teaches claim 1
Elmegreen further teaches, a multiplication-accumulation value storage circuit, (¶0072 “In a forward-propagation phase, the inputs Ii are internally connected in the controllers Ci to the x-lines i. The controllers Dj are configured as nonlinear amplifiers…and outputs Vj=σ(hj) are stored in D” the controller contains a storage circuit in order to store the multiplication accumulation values Vj.) in the forward process for the first interlayer, the first layer outputs m first signal values associated one-to-one with m rows of the coefficient matrix that is set in correspondence with the first interlayer, the hardware processor supplies the m first signal values, which is output from the first layer, to the matrix computation circuit; and the matrix computation circuit performs matrix multiplication between the m first signal values and the coefficient matrix set for the first interlayer to calculate n forward multiplication-accumulation values, wherein in calculation of the n forward multiplication-accumulation values, each multiplier of the (m x n) multipliers multiplies a first signal value corresponding to a row with which the multiplier is associated among the m first signal values and a coefficient with which the multiplier is associated among the (m x n) coefficients,  ( Figure 6 and ¶0072 “In a forward-propagation phase, the inputs Ii are internally connected in the controllers Ci to the x-lines i. The controllers Dj are configured as nonlinear amplifiers with the summed current in column j as input. The inputs 
    PNG
    media_image15.png
    61
    127
    media_image15.png
    Greyscale
” each of the inputs are passed through the controllers to m rows or x lines of the matrix. As pointed out in the rejection of claim 1, the matrix multiplication is performed by reading the current at the n output lines.)) the decoder switches the (m x n) switches to be in an on state for each column, (¶0046 “FIG. 4 is similar to FIG. 3, except that each programmable element… and the variable conductance elements can be set either to (effectively) zero conductance or to a maximum conductance… The advantage is that the PCM's need only to be ON or OFF in order to implement the multi-valued three (or more) bit synaptic weigh” examiner notes that an embodiment expressed in Figure 4 of the synaptic m x n elements is that the conductance elements can be switched on or off. Figure. 4 ¶0046 “According to the layout of FIG. 4, the programming of each PCM may be performed using a SET/RESET signal” as shown in the figure, the processor Dj, corresponding to decoder, sends programming pulses to the synaptic switches to turn them on or off) and the addition circuit calculates the n forward multiplication-accumulation values by adding (m x n) multiplication values output from the (m x n) multipliers for each column,  (¶0042 “FIG. 1E depicts an output compact controller logic unit 105, which may be attached to a y-line at the edge of the array of synaptic nodes (line 112)” ¶0052 “In Equation 2, the sum is implemented by conservation of currents. The current Oj is detected by the sigmoid-output amplifier of controller 204” conductive elements that are switched off have no conductance, thus the currents summed are only those that are switched on, corresponding to partial multipliers. ¶0071 “The hardware implementation of the BPA can be described in three phases….Next, each column j is selected in turn. For each j, the controllers En are configured as nonlinear amplifiers with the summed current…
    PNG
    media_image3.png
    85
    191
    media_image3.png
    Greyscale
…In a second backward-propagation phase, the input array weights wnj are updated. Each column j is selected in turn. For each j, all controllers En produce outputs δn, giving summed inputs…
    PNG
    media_image4.png
    73
    197
    media_image4.png
    Greyscale
” the output controller is connected to the output of the synaptic array. It performs an addition operation according to conservation of currents. The addition circuit corresponds to the controllers at each layer including Ci, Dj, and En. The addition is performed in either of two phases, in a backward propagation or forward propagation phase. The column j refers to the rows of the rotated circuit in Figure 6) the hardware processor stores the n forward multiplication-accumulation values calculated by the matrix computation circuit, in the multiplication-accumulation value storage circuit, in correspondence with the first interlayer, (¶0072 “In a forward-propagation phase, the inputs Ii are internally connected in the controllers Ci to the x-lines i. The controllers Dj are configured as nonlinear amplifiers…and outputs Vj=σ(hj) are stored in D” the controller contains a storage circuit in order to store the multiplication accumulation values Vj.) and the hardware processor supplies each of the n forward multiplication- accumulation values calculated to an activation function set for the second layer to calculate n second signal values to be output from the second layer in the forward process; ( ¶0073 “Next, each column j is selected in turn. For each j, the controllers En are configured as nonlinear amplifiers with the summed current
    PNG
    media_image16.png
    56
    149
    media_image16.png
    Greyscale
in row n as input. The output of En is σ(hn)” Further equation 8 
    PNG
    media_image17.png
    46
    192
    media_image17.png
    Greyscale
 the second layer process n columns to calculate n signal values or forward multiplication accumulation values which are used by an activation function to calculate n second signal values) the hardware processor, after the completion of the forward process for each interlayer of the plurality of interlayers, designates each interlayer of the plurality of interlayers one by one from the top layer to the last interlayer in the backward direction, ( ¶0074 “In a first backward propagation phase, the output array weights Wnj are updated” first the last weight matrix interlayer is updated or designated. ¶0076 “In a second backward-propagation phase, the input array weights wnj are updated” the next interlayer is updated in the second phase after updating the last interlayer, or output array weights.)and executes the backward process with the previous layer of the designated interlayer as the first layer and the subsequent layer of the designated interlayer as the second layer; ( ¶0074 “Further, En is configured as a voltage source with signals proportional to Wnj thus being received in Dj”  the En voltage effectively passes a current to Dj which corresponds to a backward process.) in the backward process for the first interlayer, the second layer outputs n first error values associated one-to-one with the n columns in the coefficient matrix that is set in correspondence with the first interlayer, the hardware processor supplies the n first error values output from the second layer, to the matrix computation circuit, and the matrix computation circuit calculates m backward multiplication- accumulation values by performing matrix computation between the n first error values and the coefficient matrix set for the first interlayer, wherein in calculation of the m backward multiplication-accumulation values, each multiplier of the (m x n) multipliers multiplies a first error value corresponding to a column with which the multiplier is associated among the n first error values and a coefficient with which the multiplier is associated among the (m x n) coefficients, the decoder switches the (m x n) switches to be in an on state for each row, (¶0067 “According to FIG. 6, there are two arrays of synapses. The first array, comprising input synapses, includes x-lines i and y-lines j. The second array, comprising output synapses, includes x-lines n and shares the same y-lines j as the input array. The synaptic weights in the input array are denoted by wji. The synaptic weights in the output array are denoted by Wnj” ¶0069 “The basic equations of the backpropagation algorithm (BPA) in a multilayer case may be obtained by extension of the arguments given above for supervised learning in the two-layer perceptron case and are provided below” 
    PNG
    media_image5.png
    301
    580
    media_image5.png
    Greyscale
 by either updating or initializing the weights of the first and second array are designated for computation in the backward direction. As shown in the equation the backward process for the first set of weight wji is based on the execution using a previous set of weight Wnj. The operation, 
    PNG
    media_image7.png
    35
    130
    media_image7.png
    Greyscale
, is not merely performed digitally but by passing the δn, the first error value, back through the interlayer.) and the addition circuit calculates the m backward multiplication- accumulation values by adding the (m x n) multiplication values output from the (m x n) multipliers for each row, ( Figure. 4 ¶0046 “According to the layout of FIG. 4, the programming of each PCM may be performed using a SET/RESET signal” as shown in the figure, the processor Dj sends programming pulses to the synaptic switches to turn them on or off. As stated previously, based on the whether the PCM is set to on or off ( zero or maximum conductance) current will flow through the element to be summed by the addition circuit. ) the hardware processor calculates m inverse transform values by supplying each of m forward multiplication-accumulation values stored in the multiplication-accumulation value storage circuit in association with a previous interlayer that is one before the first interlayer in the forward direction, to an error function set for the first layer; (See figure 6 rotated and equations 9 
    PNG
    media_image12.png
    43
    144
    media_image12.png
    Greyscale
the first layer controllers Dj receive hj for each j rows. Hj is supplied to σ’() which is the inverse transform function used in the calculation of the error values δj.) and the hardware processor calculates m second error values output from the first layer in the backward process, by multiplying each of the m backward multiplication- accumulation values and an inverse transform value of a corresponding row among the m inverse transform values; (See figure 6 rotated and equations 8 
    PNG
    media_image18.png
    39
    247
    media_image18.png
    Greyscale
 as shown in the figure the first layer controllers Dj receive j previous backward multiplication accumulation values, Hj. These are used to produce second error values δj.) and the hardware processor changes the coefficient matrix that is set for each interlayer of the plurality of interlayers in the neural network, based on the plurality of error values calculated for each layer of the plurality of layers. (¶0071 “Thus, the error factor is derived from propagating the output error back through the array of upper-stage weights” backward propagation can be performed by propagating error values “back through the array” or in a backward direction. ¶0075 “Using locally available values of Wnj, Vj, and δn, ΔWnj=ηδnVj is computed in Dj, and the new weight value Wnj→Wnj+ΔWnj is obtained” δn is an error value which is used to compute the new weight by computation of the ΔWnj. ΔWji is Also computed from error values 
    PNG
    media_image19.png
    29
    109
    media_image19.png
    Greyscale
)
The remaining limitation are addressed in the rejection of claim 1



Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elmegreen. Further in view of Shafiee et al “ISAAC: A Convolutional Neural Network Accelerator with In-Situ Analog Arithmetic in Crossbars” hereinafter Shafiee.

Regarding claim 14
Elmegreen teaches claim 13
Elmegreen teaches, wherein each of the j first signal values and the n first error values is a value and when applying voltages according to the first signal values or the first error values, each multiplier of the (j×n) multipliers applies a voltage to a resistance change memory included in the multiplier when a supplied first signal value or a supplied first error value is a first value and cause a current flowing through a resistance change memory included in the multiplier to be zero, when a supplied first signal value or a supplied first error value is a second value.
Elmegreen does not explicitly teach, the values input into the multipliers are binary values, a predetermined voltage, 
Shafiee when addressing issues related to passing binary values as input voltages to a synaptic array teaches, the values input into the multipliers are binary values (pg 5 Input Voltages and DACs “Each row in a crossbar array needs an input voltage produced by a DAC. We’ll assume that every row receives its input voltage from a dedicated n-bit DAC. Note that a 1-bitDAC is a trivial circuit (an inverter)… To address this, we first mandate that the input be provided as multiple sequential bits. Instead of a single voltage level that represents a 16-bit fixed-point number, we provide 16voltage levels sequentially, where voltage level i is a 0/1 binary input representing bit i of the 16-bit input number. The first cycle of this iterative process multiplies-and-adds bit 1 of the inputs with the synaptic weights, and stores the result in an output register (after sending the sum of products through the ADC). The second cycle multiplies bit 2 of the inputs with the synaptic weights, shifts the result one place to the left, and adds it to the output register. The process continues until all 16 bits of the input have been handled in 16 cycles.” Therefore each j or n input values corresponds to j first signal values and n first error values is a sequence of 16 binary values) a predetermined voltage, (given that the input voltage is constrained to a binary voltage input of 0 or 1, when the first value is equal to 1 the predetermined voltage of 1 is applied to the synaptic weight. A voltage of zero applied to a synaptic weight causes the current through the resistor because the current through the resistor is defined as Input voltage * (weight conductance))
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to use binary voltages as input to a synaptic array for implementation of synaptic multiplication in crossbar arrays as taught by Shafiee to the disclosed invention of Elmegreen.
One of ordinary skill in the arts would have been motivated to make this modification in order “To perform a 16-bit multiplication in every memristor cell, we would need a 16-bit DAC to provide the input voltage,                         
                            
                                
                                    2
                                
                                
                                    16
                                
                            
                        
                     resistance levels in each cell, and an ADC capable of handling well over 16 bits. It is clear that such a naive approach would have enormous overheads and be highly error-prone. To address this, we first mandate that the input be provided as multiple sequential bits” (Shafiee pg 5)

	
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elmegreen. Further in view of Bayat WIPO publication WO 2018201060 A1 hereinafter Bayat.
Regarding claim 16
Elmegreen teaches claim 10
Elmegreen teaches, wherein each of the (j×n) multipliers includes a resistive change memory in the forward process, in each multiplier of the (j×n) multipliers, a differential voltage according to a first signal value corresponding to a column with which the multiplier is associated is applied the resistive change memory and the addition circuit adds difference values between currents flowing through the resistive change memories for each column of the coefficient matrix to calculate the n forward multiplication-accumulation values and in the backward process, in each multiplier of the (j×n) multipliers, a differential voltage according to a first error value corresponding to a row with which the multiplier is associated is applied to the resistance change memory , and the addition circuit adds difference values between currents resistance change memories for each row of the coefficient matrix to calculate the j backward multiplication-accumulation values
Elmegreen does not explicitly teach, that the resistance change memory includes a positive-side resistance change memory and a negative-side resistance change memory, and the hardware processor changes, for each multiplier of the (m x n) multipliers, a conductance of each of the positive-side resistance change memory and the negative-side resistance change memory such that a difference value between a conductance of the positive- side resistance change memory and a conductance of the negative-side resistance change memory equals to a coefficient associated with the multiplier included in a changed coefficient matrix., currents flowing through positive-side resistance change memories and currents flowing through negative-side resistance change memories
Bayat when addressing implementation of synaptic weights in memristive devices, where the synapse is composed of both a negative side and positive side resistance change memory teaches,  that the resistance change memory includes a positive-side resistance change memory and a negative-side resistance change memory, and the hardware processor changes, for each multiplier of the (m x n) multipliers, a conductance of each of the positive-side resistance change memory and the negative-side resistance change memory such that a difference value between a conductance of the positive- side resistance change memory and a conductance of the negative-side resistance change memory equals to a coefficient associated with the multiplier included in a changed coefficient matrix.   (Figure 18 pg 36/105 line 26-End and pg 37/105 line 3-5 “Figures 18-20 illustrate how the network of Figure 17 performing VMM is conventionally implemented in analog with NVM devices. Inputs are applied as a voltage so that each device is doing a linear multiplication between the applied input and its weight (which is usually a conductance of a device)… Each weight is represented by two positive weights so their subtraction (for example) can generate negative weight (G=G+ - G-"). In other words, in neuron circuitry, the incoming current is subtracted to obtain G=G+ - G-" 

    PNG
    media_image20.png
    403
    403
    media_image20.png
    Greyscale


a weight synapse is represented as a difference between two conductances, a positive and negative conductance. Therefore each weight in a coefficient matrix can be represented in such a differential manner. Furthermore, as shown in the figure the resulting current is a function of the difference between the current flowing through the positive side and the negative side resistance change memory.)
	It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate positive and negative weights to represent a weight synapse in neural network hardware as taught by Bayat to the disclosed invention of Elmegreen.
	One of ordinary skill in the arts would have been motivated to make this modification because “conductance of memristors or NVM devices is non-negative, we need to represent each weight with two devices in order to be able to build negative weights as well” ( pg 14/105 lines 9-18 Bayat)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN R GERMICK whose telephone number is (571)272-8363. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.G./
Examiner, Art Unit 2122                                                                                                                                                                                                        

/BRIAN M SMITH/Primary Examiner, Art Unit 2122